            Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,           )
1101 K Street, N.W., Suite 201      )
Washington, D.C. 20005              )
                                    )
               Plaintiff,           )
                                    )
      v.                            )                 Civil Action No.
                                    )
U.S. DEPARTMENT OF HOMELAND, )
SECURITY,                           )
245 Murray Lane, S.W.               )
Washington, D.C. 20528              )
                                    )
U.S. DEPARTMENT OF THE              )
INTERIOR,                           )
1849 C Street, N.W.                 )
Washington, D.C. 20240              )
                                    )
               Defendants.          )
____________________________________)

             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.       This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,

declaratory, and other appropriate relief. Plaintiff Citizens for Responsibility and Ethics in

Washington (“CREW”) challenges the failure of the U.S. Secret Service, a component of the

U.S. Department of Homeland Security (“DHS”), and the National Park Service, a component of

the U.S. Department of the Interior (“Interior”), to respond to requests for documents related to

President Donald Trump’s trip to St. John’s Church in Washington, D.C., on June 1, 2020, and

documents related to the policies of the Secret Service and the U.S. Park Police concerning the

treatment of peaceful protestors.
             Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 2 of 11




        2.       This case seeks declaratory relief that DHS and Interior are in violation of the

FOIA, specifically, 5 U.S.C. § 552(a)(3)(A), for failing to provide CREW all responsive records

and 5 U.S.C. § 552(a)(6)(A), for failing to provide CREW with a determination on its requests

within 20 business days, as well as injunctive relief ordering defendants DHS and Interior to

process and release to CREW immediately the requested records in their entirety.

                                      Jurisdiction and Venue

        3.       This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court

also has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue in

this district is proper under 5 U.S.C. § 552(a)(4)(B).

                                               Parties

        4.       Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. To advance its mission, CREW uses a

combination of research, litigation, and advocacy. As part of its research, CREW uses

government records made available to it under the FOIA. Additionally, CREW seeks to

empower citizens to have an influential voice in government decisions and in the government

decision-making process through the dissemination of information about public officials and

their actions.

        5.       Defendant DHS is an agency within the meaning of 5 U.S.C. §§ 552(f)(1) and

701(b)(1). DHS and its component the Secret Service have possession and control of the

requested records and are responsible for fulfilling plaintiff’s FOIA request.




                                                   2
             Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 3 of 11




        6.       Defendant Interior is an agency within the meaning of 5 U.S.C. §§ 552(f)(1) and

701(b)(1). Interior and its component the National Park Service have possession and control of

the requested records and are responsible for fulfilling plaintiff’s FOIA request.

                                Statutory and Regulatory Background

        7.       The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release

requested records to the public unless one or more specific statutory exemptions apply.

        8.       An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency’s determination of which of the requested records

it will release, which it will withhold and why, and the requester’s right to appeal the

determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

        9.       An agency’s failure to make this determination within 20 business days is subject

to judicial review without exhausting administrative remedies. 5 U.S.C. § 552(a)(6)(C)(i).

        10.      In “unusual circumstances” an agency may extend the time to respond to a request

by no more than 10 working days provided that the agency gives the requester written notice

setting forth the unusual circumstances and the date on which the agency expects to make a

determination. 5 U.S.C. § 552(a)(6)(B)(i)-(iii). The FOIA defines “unusual circumstances” as

including the need to search for and collect responsive records from offices other than the office

processing the request; the need to search for, collect, and examine a “voluminous amount of

separate and distinct records”; and the need to consult with another agency. 5 U.S.C.

§ 552(a)(6)(B)(iii)(I)–(III).

                                        Factual Background

        11.      On May 25, 2020, a white policeman killed George Floyd, an unarmed black

man, by kneeling on his neck. His action incited protests and looting in Minneapolis, where the




                                                 3
          Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 4 of 11




death occurred. Then-President Donald Trump responded in predictable fashion, tweeting a

threat to shoot the protesters with the words “when the looting starts, the shooting starts,” and

escalating the growing crisis in Minneapolis. Maggie Haberman and Alexander Burns, Trump’s

Looting and ‘Shooting’ Remarks Escalate Crisis in Minneapolis, New York Times, May 29,

2020, https://www.nytimes.com/2020/05/29/us/politics/trump-looting-shooting.html. President

Trump also threatened to send in the National Guard to “get the job done right.” Id.

       12.     By the end of the week the protests had spread to other cities, including

Washington, D.C., with protesters demanding racial justice. Giovanni Russonello, The Nation

Seethes, and Trump’s Response Follows a Pattern, New York Times, June 1, 2020,

https://www.nytimes.com2020/06/01/us/policits/floyd-protests-trump-biden.html . On Sunday,

May 31, President Trump announced on Twitter that he was going to designate antifa as a

terrorist organization, further fanning the flames of dissent. Id.

       13.     That weekend in Washington, D.C., several thousand peaceful protesters marched

to Lafayette Square, situated directly across from the White House. Nat O’Connell and Siven

Watt, The Early Edition: June 1, 2020, Just Security, June 1, 2020, https://www.justsecurity.

org/70505/the-early-edition-june-1-2020/. Violence erupted, however, when the police pushed

the demonstrators out of Lafayette Square and into the streets of Washington. Id. President

Trump, for his part, warned that the Secret Service would greet any violent protests outside the

White House with “the most vicious dogs, and most ominous weapons.” Id.

       14.     On the evening of June 1, 2020, President Trump announced in an address from

the White House Rose Garden that he was prepared to deploy the United States military in order

to end what he characterized as “the riots and lawlessness that has spread throughout our

country.” Statement of the President, June 1, 2020, https://www.cnn.com/2020/06/01/politics/




                                                  4
          Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 5 of 11




read-trumps-rose-garden-remarks/index.html. He further stated that he was “taking swift and

decisive action to protect our great capital, Washington, D.C.” and “put[] everybody on warning”

that the city’s “[seven o’clock] curfew will be strictly enforced.” Id.

       15.     On that date, protesters had once again peacefully assembled in Lafayette Square

to protest the killing of George Floyd. Ashley Parker, Josh Dawsey, and Rebecca Tan, Inside the

push to tear-gas protesters ahead of a Trump photo op, Washington Post, June 1, 2020,

https://www.washingtonpost.com/politics/inside-the-push-to-tear-gas-protesters-ahead-of-a-

trump-photo-op/2020/06/01/4b0f7b50-a46c-11ea-bb20-ebf0921f3bbd_story.html. In an apparent

effort to show his control of the situation, President Trump planned to visit St. John’s Episcopal

Church, located inside Lafayette Square, directly following his address to the nation. Id.

       16.     Shortly before the President’s planned remarks and just after Attorney General

William Barr visited the scene at Lafayette Square, members of the National Guard began

charging down the street pushing the protestors out of Lafayette Square. Id. Law enforcement

authorities on the scene included the Secret Service, the U.S. Park Police, and the National

Guard. Peter Hermann, and Fenit Nirappil, District’s mayor, police chief struggle to allow

protesters to be heard while quelling mayhem, Washington Post, June 1, 2020,

https://www.washingtonpost.com/local/dc-politics/bowser-newsham-defend-police-response-on-

second-night-of-protests-mayhem/2020/06/01/6df6db90-a3fe-11ea-bb20-ebf0921f3bbd_story.

html. They “fired flash-bang shells, gas, and rubber bullets into the crowd, clearing a path for

Trump to visit the church immediately after his remarks.” Parker, Dawsey, and Tan, Washington

Post, June 1, 2020.

       17.     The White House quickly turned footage of the violent removal of protesters for

the apparent purpose of allowing President Trump to pose in front of the historic church into




                                                  5
          Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 6 of 11




what has been described as both a propaganda video and a campaign ad. See The White House

45 Archived (@WhiteHouse45), Twitter, June 2, 2020, https://twitter.com/WhiteHouse45/status/

1267676026391404544; Michael McFaul (@McFaul), Twitter, June 2, 2020, https://twitter.com/

McFaul/status/1267688858075856896. The actions of the President and those acting on his

behalf sparked criticism across the political spectrum. “Tear-gassing peaceful protestors without

provocation just so that the President could pose for photos outside a church dishonors every

value that faith teaches us,” House Speaker Nancy Pelosi (D-CA) and Senate Democratic Leader

Chuck Schumer (D-NY) said in a joint statement. Press Release, Pelosi, Schumer Joint Statement

on Trump Press Conference & Photo Op, June 1, 2020, https://www.speaker.gov/newsroom/

6120-1. “If your question is, should you use tear gas to clear a path so the president can go have

a photo-op, the answer is no,” Sen. Tim Scott (R-SC) told Politico. Max Cohen, Tim Scott:

Lafayette Square should not have been cleared for Trump, Politico, June 2, 2020,

https://www.politico.com/news/2020/06/02/tim-scott-lafayette-square-trump-296238.

       18.     While the White House would not tell reporters who gave the order to

aggressively clear the park, Justice Department officials claimed the next day that Attorney

General Barr personally ordered law enforcement to extend the perimeter around Lafayette Park

soon before President Trump spoke, and that he gave the order “regardless of any plans of the

president.” Alex Ward, The White House’s explanation for a tear gas attack on peaceful

protesters doesn’t add up, Vox, June 1, 2020, https://www.vox.com/2020/6/1/21277611/white-

house-tear-gas-attack-trump-george-floyd. See also Carol D. Leonnig, Matt Zapotosky, Josh

Dawsey, and Rebecca Tan, Barr personally ordered removal of protesters near White House,

leading to use of force against largely peaceful crowd, Washington Post, June 2, 2020,

https://www.washingtonpost.com/politics/barr-personally-ordered-removal-of-protesters-near-




                                                 6
          Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 7 of 11




white-house-leading-to-use-of-force-against-largely-peaceful-crowd/2020/06/02/0ca2417c-a4d5-

11ea-b473-04905b1af82b_story.html.

       19.     In the months following this event, the image of President Trump awkwardly

holding a bible in front of the boarded up façade of St. John’s Church has become iconic,

symbolizing the lawlessness, divisiveness, and hypocrisy of a man who used a religious prop and

military leaders in an effort to convey strength, all the while signaling an innate weakness. See,

e.g., John Ward, St. John’s Church photo may be a lasting image for Trump, but not in the way

he intended, Yahoo!News, June 12, 2020, https://news.yahoo.com/st-johns-church-photo-may-

be-a-lasting-image-for-trump-but-not-in-the-way-he-intended-161814297.html.

                                The Secret Service FOIA Request

       20.     By letter dated June 3, 2020, and submitted by email on that date, CREW made a

FOIA request to the United States Secret Service seeking two categories of information.

Specifically, CREW requested: (1) all documents or communications regarding President Donald

Trump’s trip to St. John’s Church on June 1, 2020; and (2) all documents related to the policies

of the Secret Service governing the treatment of peaceful protesters.

       21.     CREW sought a waiver of fees associated with processing its request. In support

of its request for a fee waiver CREW explained that the requested records will help clarify the

chain of events and whether law enforcement officials, including Secret Service agents, were

ordered to violently disperse Americans exercising their First Amendment rights for the

President’s publicity purposes. The records will also shed light on the Secret Service’s policies

for engaging with peaceful protesters and whether the actions in Lafayette Park are consistent

with those policies.




                                                 7
            Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 8 of 11




        22.     CREW further explained that it is a non-profit organization committed to

protecting the public’s right to be aware of the activities of government officials, to ensuring the

integrity of those officials, and to highlighting and working to reduce the influence of money in

politics. CREW noted its intent to analyze the information response to its request and share its

analysis with the public, and that the release of the information is in not in CREW’s financial

interest.

        23.     CREW further requested that it not be charged search or review fees because it

qualifies as a member of the news media. CREW explained the ways that it routinely and

systematically disseminates information to the public.

        24.     By letter dated June 4, 2020, the Secret Service acknowledged receiving CREW’s

request, indicated it was holding CREW’s request for a fee waiver in abeyance, and advised

CREW that because its request “will require thorough and wide-ranging search,” the Secret

Service was invoking a 10-day extension.

        25.     By letter dated July 8, 2020, the Secret Service advised CREW that it had

conducted a reasonable search for all potentially responsive documents, and that it was

processing those records “as expeditiously as possible.”

        26.     To date, plaintiff CREW has received no further response from the Secret Service.

        27.     Under 5 U.S.C. § 552(a)(6)(C)(i), CREW has now effectively exhausted all

applicable administrative remedies with respect to its request of DHS.

                                 The National Park Service FOIA

        28.     By letter dated June 3, 2020, and submitted by email on that date, CREW made a

FOIA request to the National Park Service seeking two categories of information. Specifically,

CREW requested: (1) all documents or communications regarding President Donald Trump’s




                                                 8
           Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 9 of 11




trip to St. John’s Church on June 1, 2020; and (2) all documents related to the policies of the

United States Park Police governing the treatment of peaceful protesters.

       29.        CREW sought a waiver of fees associated with processing its request. In support

of its request for a fee waiver CREW explained that the requested records will help clarify the

chain of events and whether law enforcement officials, including Park Police officers, were

ordered to violently disperse Americans exercising their First Amendment rights for the

President’s publicity purposes. The records will also shed light on the Park Police’s policies for

engaging with peaceful protesters and whether the actions in Lafayette Park are consistent with

those policies.

       30.        By email dated June 3, 2020, the National Park Service advised CREW that its

FOIA request had been routed to the U.S. Park Police for processing and response to CREW. In

a subsequent email sent on June 12, 2020, the National Park Service advised CREW its request

had been placed in the complex track in accordance with Interior regulations, 43 C.F.R. 2.15.

       31.        To date, plaintiff CREW has received no further response from the National Park

Service.

       32.        Under 5 U.S.C. § 552(a)(6)(C)(i), CREW has now effectively exhausted all

applicable administrative remedies with respect to its request of Interior.

                               PLAINTIFF’S CLAIM FOR RELIEF

       33.        Plaintiff repeats and re-alleges paragraphs 1-32.

       34.        Plaintiff properly asked for records within the custody and control of the U.S.

Department of Homeland Security and the U.S. Department of the Interior.

       35.        Defendants DHS and Interior wrongfully withheld agency records requested by

plaintiff by failing to comply with the statutory time limit for making a determination on




                                                   9
         Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 10 of 11




plaintiff’s requests, and by withholding from disclosure records responsive to plaintiff’s requests.

       36.     Plaintiff CREW is therefore entitled to injunctive and declaratory relief with

respect to the immediate processing and disclosure of the records requested in its June 3, 2020

FOIA requests to DHS and Interior.

                                        Requested Relief

       WHEREFORE, plaintiff respectfully requests that this Court:

       (1)     Order defendants to immediately and fully process plaintiff’s June 3, 2020 FOIA

requests to the U.S. Department of Homeland Security and the U.S. Department of the Interior

and to disclose all non-exempt documents immediately to plaintiff;

       (2)     Issue a declaration that plaintiff is entitled to immediate processing and disclosure

of the requested records;

       (3)     Provide for expeditious proceedings in this action;

       (4)     Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       (5)     Award plaintiff its costs and reasonable attorneys’ fees in this action; and

       (6)     Grant such other relief as the Court may deem just and proper.

                                              Respectfully submitted,


                                               /s/ Anne L. Weismann_
                                              Anne L. Weismann
                                              (D.C. Bar No. 298190)
                                              5335 Wisconsin Avenue, N.W., Suite 640
                                              Washington, D.C. 20015
                                              Phone: 301-717-6610
                                              Weismann.anne@gmail.com

                                              Adam J. Rappaport
                                              (D.C. Bar No. 479866)
                                              Citizens for Responsibility and Ethics



                                                10
        Case 1:21-cv-00475-ABJ Document 1 Filed 02/24/21 Page 11 of 11




                                           in Washington
                                    1101 K Street, N.W., Suite 201
                                    Washington, D.C. 20005
                                    Phone: (202) 408-5565
                                    Facsimile: (202) 588-5020


Dated: February 24, 2021            Attorneys for Plaintiff




                                      11
